Exhibit 10.3 WARRANT AGREEMENT THIS WARRANT AGREEMENT (this “ Agreement ”), dated as of October 15, 2014, is by and among Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Company ”), and Computershare Inc., a Delaware corporation (“ Computershare ”) and its wholly owned subsidiary Computershare Trust Company N.A., a federally chartered trust company (together with Computershare, the “ Warrant Agent ”). WHEREAS, on August 6, 2014, the Company (the “ Debtor ”) filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for the Southern District of New York (the “ Bankruptcy Court ”) under the case 14-12303 (SHL); WHEREAS, on August 6, 2014, the Debtor filed the Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (as amended or supplemented from time to time, the “ Plan of Reorganization ”); WHEREAS, on September 22, 2014, the Bankruptcy Court entered an order confirming the Plan of Reorganization, and the Company emerged from its chapter 11 bankruptcy proceedings on the date first written above (the “ Effective Date ”); WHEREAS , pursuant to the Plan of Reorganization, the Company will issue on or as soon as practicable after the Effective Date, warrants (the “ Warrants ”) to purchase shares of the common stock of the reorganized Company (“ Common Stock ”), representing an aggregate total of 7.5% of the total number of shares of New Eagle Common Stock issuable pursuant to the Plan (subject to dilution as set forth in the Plan of Reorganization) to holders of Equity Interests (as defined in the Plan of Reorganization); WHEREAS , the Company desires to provide for the form and provisions of the Warrants, the terms upon which they shall be issued and exercised, and the respective rights, limitation of rights, and immunities of the Company, the Warrant Agent, and the holders of the Warrants; WHEREAS , the Company desires the Warrant Agent to act on behalf of the Company, and the Warrant Agent is willing to so act, in connection with the issuance, registration, transfer, exchange, call, exercise and cancellation of the Warrants; and WHEREAS , all acts and things have been done and performed which are necessary to make the Warrants, when executed on behalf of the Company and countersigned, either by manual or facsimile signature, by or on behalf of the Warrant Agent, as provided herein, the valid, binding and legal obligations of the Company, and to authorize the execution and delivery of this Agreement. NOW, THEREFORE , in consideration of the mutual agreements herein contained, the parties hereto agree as follows: Article I DEFINITIONS Section 1.1 Definition of Terms . As used in this Agreement, the following capitalized terms shall have the following respective meanings: (a) “ Affiliate ” has the meaning set forth in Rule 12b-2 of the Exchange Act. (b) “ Appropriate Officer ” has the meaning set forth in Section 3.2(a) hereof. (c) “ Beneficial Holder ” means, with respect to any Warrants represented by a Global Warrant Certificate, any person or entity that “beneficially owns” (as such term is defined under and determined pursuant to Rule13d-3 promulgated under the Exchange Act) such Warrants. (d) “ Board of Directors ” means the Board of Directors of the Company. (e) “ Book-Entry Warrants ” has the meaning set forth in Section 3.1(c) hereof. (f) “ Business Day ” means any day that is not (i) a Saturday or Sunday or a day on which the New York Stock Exchange is closed and, (ii) in the event that the Warrants or Common Stock are listed on a national securities exchange other than the New York Stock Exchange, a day on which such national securities exchange is closed . (g) “ Certificated Warrants ” has the meaning set forth in Section3.1(c) hereof. (h) “ Current Sale Price ” of the Common Stock on any date of determination means: (i) if the Common Stock is listed on the New York Stock Exchange or The NASDAQ Stock Market on such date, the average closing sale price per share of the Common Stock (or if no closing sale price is reported, the average of the closing bid and closing ask prices or, if more than one in either case, the average of the average closing bid and the average closing ask prices) for the ten (10) consecutive trading days immediately prior to such date of determination, as reported by the New York Stock Exchange or The NASDAQ Stock Market, as applicable; (ii) if the Common Stock is not listed on the New York Stock Exchange or The NASDAQ Stock Market on such date, the average closing sale price per share of the Common Stock (or if no closing sale price is reported, the average of the high bid and low asked prices or, if more than one in either case, the average of the average high bid and low asked prices) for the ten (10) consecutive trading days immediately prior to such date of determination, as reported in composite transactions for the principal U.S. national or regional securities exchange on which the Common Stock is traded; 2 (iii) if the Common Stock is not listed on a U.S. national or regional securities exchange, the average last quoted sale price for the Common Stock (or, if no sale price is reported, the average of the high bid and low asked price for such date) for the ten (10) consecutive trading days immediately prior to such date of determination, in the over-the-counter market as reported by OTC Markets Group Inc. or other similar organization; or (iv) in all other cases, as determined in good faith by the Board of Directors . The Closing Sale Price shall be determined without reference to early hours, after hours or extended market trading. The Current Sale Price shall be appropriately adjusted by the Company in good faith if the “ex date” (as hereinafter defined) for any event (other than the issuance or distribution requiring such computation) occurs during the ten consecutive trading days immediately prior to the day as of which the Current Sale Price is being determined. For these purposes the term “ex date”, when used: (i)with respect to any issuance or distribution, means the first date on which the Common Stock trades regular way on the relevant exchange or in the relevant market from which the sale price or bid and ask prices, as applicable, were obtained without the right to receive such issuance or distribution; (ii)with respect to any subdivision or combination of shares of Common Stock, means the first date on which the Common Stock trades regular way on such exchange or in such market after the time at which such subdivision or combination becomes effective; and (iii)with respect to any tender or exchange offer, means the first date on which the Common Stock trades regular way on such exchange or in such market after the expiration time of such offer. Whenever such adjustments shall be made to the Current Sale Price as may be necessary or appropriate to effectuate the intent of this Warrant Agreement and to avoid unjust or inequitable results as determined in good faith by the Board of Directors. (i) “ Common Stock ” has the meaning set forth in the Recitals, and shall include any successor security as a result of any recapitalization, reorganization, reclassification or similar transaction involving the Company. (j) “ Computershare ” has the meaning set forth in the preamble. (k) “ Date of Issuance ” has the meaning set forth in Section3.1(a) hereof. (l) “ Depositary ” has the meaning set forth in Section 3.1(c) hereof. 3 (m) “ Direct Registration Warrants ” has the meaning set forth in Section 3.1(c) hereof. (n) “ Effective Date ” has the meaning set forth in the Recitals. (o) “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. (p) “ Exercise Date ” means any date, on or prior to the expiration of the Exercise Period, on which the Registered Holder exercises the right to purchase the Warrant Exercise Shares, in whole or in part, pursuant to and in accordance with the terms and conditions described herein. (q) “ Exercise Form ” has the meaning set forth in Section 4.3(b) hereof. (r) “ Exercise Price ” has the meaning set forth in Section 4.1 hereof. (s) “ Exercise Period ” has the meaning set forth in Section 4.2 hereof. (t) “ Fully Diluted ” means all Common Stock outstanding as of the applicable measurement date together with all Common Stock then issuable upon (i) the conversion of convertible securities of the Company at the then applicable conversion rate, and (ii) the exercise of any options or warrants then exercisable for Common Stock; provided that, for purposes of clauses (i) and (ii), all conditions to the convertibility and/or exercisability of convertible securities, options and warrants of the Company, shall be deemed to have been satisfied. (u) “ Global Warrant Certificates ” has the meaning set forth in Section3.1(c) hereof. (v) “ Governmental Authority ” means any (i)government, (ii)governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official or entity and any court or other tribunal) or (iii)body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power of any nature, in each case, whether federal, state, local, municipal, foreign, supranational or of any other jurisdiction. (w) “ Holder ” has the meaning set forth in Section 4.1 hereof. (x) “ Law ” means all laws, statutes, rules, regulations, codes, injunctions, decrees, orders, ordinances, registration requirements, disclosure requirements and other pronouncements having the effect of law of the United States, the Republic of the Marshall Islands, any foreign country or any domestic or foreign state, county, city or other political subdivision or of any Governmental Authority. (y) “ Organic Change ” means any recapitalization, reorganization, reclassification, consolidation, merger, sale of a majority of the Company’s assets or other transaction, in each case which is effected in such a way that the holders of Common Stock are entitled to receive (either directly or upon subsequent liquidation) cash, stock, securities or other assets or property with respect to or in exchange for Common Stock, other than a transaction which triggers an adjustment pursuant to Sections 5.1(a), (b) or (c) . 4 (z) “ Person ” means any individual, firm, corporation, partnership, limited partnership, limited liability company, association, indenture trustee, organization, joint stock company, joint venture, estate, trust, governmental unit or any political subdivision thereof, or any other entity (as such term is defined in the Bankruptcy Code). (aa)
